DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-33 cancelled.
Claim 34, 44 is currently amended.
Claims 35-39, 43 are previously presented.
Claims 40-41 are cancelled.
Claims 42-43, 46-49 are previously presented.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.

Argument:  Applicant argues that the outstanding combination Arthur / Hangaard does not teach / disclose a radiation generating unit generating an energy beam.  Remarks pp. 5-6.

This is not found persuasive because the LEDs of Hangaard are capable of satisfying the claimed functional limitations under the broadest reasonable interpretation standard.

Argument: Applicant argues that Hangaard makes no teaching regarding the energy beam during detection of the layer information during a coating process.  Remarks pp. 6.

This is not found persuasive because there is not a functional limitation of the combination wherein the apparatus of the combination is NOT capable of performing the recited functions.  It is unclear from Applicant’s remarks what functions of the recited radiation generating unit are not present in the LEDs of Hangaard.  Applicant appears to be arguing unclaimed features of the controller or of a method rather than the patentable weight accorded to functional limitations of an apparatus.  The apparatus of the cited prior art combination when properly modified is capable of the functions recited in the claimed subject matter.  No controller is recited in the independent, argued claim and therefore method-type patentable weight was NOT accorded.
Regarding claim 44, when the method steps must occur simultaneously a different combination was presented in the Final OA dated 4/11/2022 and that was NOT argued.
The test regarding apparatus patentable weight is whether the apparatus of the cited prior art is capable of measuring/sensing while the recoater and radiation generating unit are in operation.  It appears to Examiner that they are indeed capable of the recited functions.

Argument: Applicant argues regarding claims 37-39 that Wei is non-analogous art.  Remarks pp. 9.

As stated in the Final OA dated 4/11/2022 pp. 6, Wei is in the same field of endeavor of metal-powder based additive manufacturing (AM).  Furthermore, it is reasonably pertinent to the problem Applicant was trying to solve regarding recoater blades and energy beams in AM methods.
	
 Argument:  Applicant argues that the combination Arthur / Hangaard / Cheverton regarding claim 42 does not teach simultaneous recoater blade movement and sensing during laser beam manipulation of powder.  Remarks pp. 10-12.

This is not found persuasive because the test for patentable distinctions of apparatus / product claims is whether the apparatus of the cited prior art reference is capable of performing the recited functional limitations.  It appears to Examiner that there is no difference between the structures recited in the independent claim 34 nor dependent claims 42 that precludes the apparatus of the combination Arthur / Hangaard / Cheverton from performing the recited functions simultaneously rather than sequentially.

Argument:  Applicant argues that the combination Arthur / Kanko regarding claim 44 does not teach a method as recited.  Remarks pp. 15-16.

Applicant appears to be arguing that the radiation generating unit of the combination is not operating simultaneously to the recoating and sensing steps as amended.
This is not found persuasive because Kanko expressly teaches the use of metrology techniques before, during and/or after the laser action (Kanko [0004], [0017]).  Applicant was put on notice of this claim interpretation in the Final OA dated 4/11/2022, see pp. 9-10.

Argument:  Applicant argues regarding claim 48 that the combination Arthur / Kanko / Cheverton / Line Scan NPL does not teach / disclose the claimed subject matter regarding the sensing/detecting and recoating/performing steps being simultaneous to the generating step recited in the amended claim 44 and included in dependent claim 48.  Remarks pp. 16-18.

This is not found persuasive because the rationale was provided as is provided below that to substitute a line scan camera of Cheverton for a sensor of Arthur would have been a substitution of known equivalents and yielded predictable results to one of ordinary skill in the art.  See Final OA dated 4/11/2022 pp. 11-12.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, “the detection unit” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on or around [0019] of the PG Pub as a camera.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958).

Regarding claim 34, Arthur discloses a method (see method of title, abs, claim 1) of additively manufacturing (see abs) a three-dimensional object (see object being manufactured of abs), the method comprising:
Performing (see [0024] – a powder deposition mechanism 170 is disclosed; see also Fig. 1B), with a coating unit (see [0021], claim 4), a coating process comprising moving across a construction plane (see Fig. 1B – see powder bed 160) within a process chamber (see build chamber of [0024]) while applying sequential layers of metal (see metallic powder of [0017]) to the construction plane;
Detecting (see one or more sensors 110 of [0017] – sensors necessarily detect data/information/properties), with a detection unit (see sensors cited – disclosed additionally by type in [0021]), layer information (see defects of [0029]) describing a quality characteristic (see [0035] defects additionally) of the metal powdered construction material, wherein the quality characteristic comprises smoothness and/or defects (only one member/alternative of a Markush grouping need be present to read on the claimed subject matter – see cited defects – see MPEP 2117(I) regarding Markush claims and alternatively useable members);
Generating (see laser beam of [0005]), with a radiation generating unit (see weld laser processing of [0015]), an energy beam configured to consolidate the sequential layers of the metal powder construction material (see melt pool, curing of [0015]) generating the energy beam during the coating process for respective ones of the sequential layers of the metal powdered construction material; and
Controlling (see controlling of [0020]), with a control unit (see processor 108, Id.; Figs. 2-3), one or more properties (see peak laser powder, scan speed, beam size, focus, overlap, etc. of [0005]) based at least in part on the layer information (see feedback of [0021]).
Arthur does not disclose: the sensors/detection unit being mounted to the coating unit such that the detection unit is movable with the coating unit relative to the construction plane.
In the same field of endeavor of additive manufacturing (see title, abs) of Arthur, Hangaard discloses: a detection unit (see light-sensitive sensor of col. 7, ll. 12-13) mounted on the coating unit (col. 7, ll. 12-13) such that the detection unit is movable (see scanning direction of col. 7, ll. 14-20) with the coating unit relative to the construction plane (see Figs. which denote the motion of the recoater/blade with respect to the construction plane).
To add the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur would have had the benefit that it allowed for the increased speed of the scanning exposure system across the light-sensitive material (col. 2, ll. 29-34; see also col. 1, ll. 65 – col. 2, ll. 47), which was desirable in Arthur.
To make the sensor structurally integral with the recoater blade/squeegee would have been an exercise in making integral to one of ordinary skill in the art before the effective filing date, which was desirable in Arthur.  See MPEP 2144.04(V)(B) regarding the obviousness of making integral.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur and to make the sensor integral with the recoater to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased scanning speed of the scanning exposure system across the light-sensitive material and was a rearrangement of essential working parts of Arthur, which were desirable in Arthur.

Regarding claim 36, Examiner has interpreted that a single dimension is a row of a 2D image and that the combination Arthur / Hangaard renders obvious: sensors which can detect data/information in more than one dimension (see [0021] of Arthur – camera images are disclosed as a possible sensor input to the controller, which are at least two-dimensional in nature and therefore reads on at least one or more dimensions of layer information).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958), and Burris (US 2014/0265048).

Regarding claim 35, the combination Arthur/Hangaard does not disclose: wherein the quality characteristic further comprises thickness.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Burris discloses: wherein the quality characteristic detected by the sensors is a thickness of the layer deposited by the recoater blade (see feedback control of layer thickness of [0023]).
To add the thickness detection of the quality characteristic of Burris in the additive manufacturing method of Arthur would have allowed for the identification and reduction in disruption of previous layers of material and/or prevention of damage to previously-fused regions of prior material layers (Id.), which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the thickness detection feedback control loop of Burris to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the identification and reduction in disruption of previous layers of material and/or prevention of damage to previously-fused regions of prior material layers, which was desirable in Arthur.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958), and Wei (US 2002/0060379).

Regarding claim 37, the combination Arthur/Hangaard does not disclose: wherein the radiation-generating unit is configured to cause the energy beam to track and/or follow the coating unit.  In the cited combination both the energy beam generating unit and the recoater are movable; see rejection of independent claim 34 above.
In the same field of endeavor of metal powder-based additive manufacturing (see [0137]), Wei discloses wherein the energy beam tracks the movement of the blade/recoater ([0156]).
Wei discloses that the part quality is improved through utilizing the described methods as temperature changes between the melt and the mold causes warming, blushing, and discoloration ([0032]).
To add the beam tracking motion of the laser/recoater combination of Wei to the additive manufacturing method of Arthur had the benefit that it reduced undesirable defects, which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the beam tracking the recoater blade of Wei to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of undesirable defects in the manufactured object, which was desirable in Arthur.

Regarding claim 38, the combination Arthur / Hangaard / Wei discloses: directing the energy beam, with the beam deflection unit, onto a region of a respective one of the sequential layers, the region comprising an area for which the coating unit has already performed the coating process for the respective one of the layers.  
Arthur [0024] discloses feedback but does not specify the ordering of steps of recoater applying the powder and then laser melting/sintering.  
Hangaard [0157]-[0158] discloses that the recoater passes over the layer of light-sensitive metal powder before the layer is irradiated with light.
To add the ordering of steps of Hangaard to the additive manufacturing method of Arthur had the benefit that it allowed for the selective sintering of the metal powder to form the object ([0158]), which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the particular ordering of steps of Hangaard (recoating before laser processing) in the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selective sintering of the metal powder to form the object in a pattern of recoater-blade placed material, which was desirable in Arthur. 
 
	Regarding claim 39, the combination Arthur / Hangaard / Wei discloses: wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information for the respective one of the sequential layers (see cited portions of Arthur in the rejection of claim 34 – the feedback control disclosed in [0020]-[0024] of Arthur means that the sensing/measurement data/information/quality occurs before the laser processing).

	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958), and Cheverton (US 2015/0165683).

	Regarding claim 42, the combination Arthur / Hangaard does not disclose: wherein the image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.
	In the same field of endeavor of additive manufacturing (see title, abs), Cheverton discloses a line scan camera (see [0040]-[0044]) which is interpreted as having a focus directed towards sequential layers of construction material on the construction plane since it senses the properties of the construction plane.
	To add the line scan camera of Cheverton to the additive manufacturing method of Arthur would have been a suitable design for the detection of material properties/defects of the metal powders during additive manufacturing methods, which was desirable in Arthur.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera of Cheverton to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the detection of the process defects/layer information, which was desirable in Arthur.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958) and Kanko (US 2017/0120337).

Regarding claim 43, the combination Arthur / Hangaard does not disclose: detecting, with the detection unit, damage or defects of the coating unit.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Kanko discloses detecting, with the detection unit (see coherent imaging morphology measurements of [0631]) damage or defects to the coating unit/recoater.
To add the damage detection of the recoater of Kanko to the additive manufacturing method of Arthur had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism (Id) and was the selection of a known design for its intended use, which was desirable in Arthur.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the detection of damage to the recoater unit/machinery of Kanko to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism and was the selection of a known design for its intended uses, which was desirable in Arthur.

Claims 44-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Kanko (US 2017/0120337).

Regarding claim 44, Arthur discloses: a method (see method of title, abs, claim 1) of additively manufacturing (see abs) a three-dimensional object (see object being manufactured of abs), the method comprising:
Performing (see [0024] – a powder deposition mechanism 170 is disclosed; see also Fig. 1B), with a coating unit (see [0021], claim 4), a coating process comprising moving across a construction plane (see Fig. 1B – see powder bed 160) within a process chamber (see build chamber of [0024]) while applying sequential layers of metal (see metallic powder of [0017]) to the construction plane;
Detecting (see one or more sensors 110 of [0017] – sensors necessarily detect data/information/properties), with a detection unit (see sensors cited – disclosed additionally by type in [0021]), layer information (see defects of [0029]) describing a quality characteristic (see [0035] defects additionally) of the metal powdered construction material,
Generating (see laser beam of [0005]), with a radiation generating unit (see weld laser processing of [0015]), an energy beam configured to consolidate the sequential layers of the metal powder construction material (see melt pool, curing of [0015]) generating the energy beam during the coating process for respective ones of the sequential layers of the metal powdered construction material.
Arthur does not disclose: detecting, with the detection unit, damage or defects of the coating unit.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Kanko discloses detecting, with the detection unit (see coherent imaging morphology measurements of [0631]) damage or defects to the coating unit/recoater.
To add the damage detection of the recoater of Kanko to the additive manufacturing method of Arthur had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism (Id.) and was the selection of a known design for its intended use, which was desirable in Arthur.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
To make the sensor structurally integral with the recoater blade/squeegee would have been an exercise in making integral to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(V)(B) regarding the obviousness of making integral.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the detection of damage to the recoater unit/machinery of Kanko to the additive manufacturing method of Arthur and to make the sensor integral with the recoater to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism and was the selection of a known design for its intended uses, which was desirable in Arthur.

	 Regarding claim 45, the combination Arthur / Kanko discloses: further comprising controlling (see controlling of [0020] of Arthur), with a control unit (see processor 108, Id.; Figs. 2-3), one or more properties (see peak laser powder, scan speed, beam size, focus, overlap, etc. of [0005]) based at least in part on the layer information (see feedback of [0021]).

	Regarding claim 46, the combination Arthur / Kanko discloses: wherein the detection unit comprises an image acquisition unit.  Examiner has interpreted that the broadest reasonable interpretation of a detection unit and an image acquisition unit are slightly different with the detection unit being broader than an image acquisition unit, however, the combination Arthur/Kanko recognizes that a camera (see Arthur camera of [0021]; line camera of [0267] of Kanko) may be utilized for a sensor and therefore reads on the claimed subject matter.

	Regarding claim 47, the combination Arthur / Kanko discloses: detecting, with the detection unit, layer information (the defect state/shape of a layer of metallic powder is interpreted as layer information, see defects of [0249] of Kanko) describing a quality characteristic (see defect of cited portion of Arthur) of respective (each) ones of the sequential layers of the metal powdered construction material. 

Regarding claim 49, the combination Arthur / Kanko discloses: wherein impairments of the coating unit are detectable (they are detectable – passively recited/contingent limitation – see MPEP 2111.04 regarding the optional nature of contingent limitations) by changes in a defined distance between the detection unit and the applied sequential layers of the metal powdered construction material and the construction plane.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Kanko (US 2017/0120337), and Cheverton (US 2015/0165683) with evidence from Line Scan NPL (https://www.vision-doctor.com/en/line-scan-cameras/line-scan-camera-basics.html).

	Regarding claim 48, the combination Arthur / Kanko does not disclose: wherein the image acquisition unit comprises a line scan camera.  Kanko does disclose the use of a line camera (see [0267]), but this is taken to have a slightly different broadest reasonable interpretation than a “line scan camera” as claimed which operates differently from a row of sensors as disclosed by Kanko in the line camera.  
A line scan camera is interpreted as, and one of ordinary skill in the art would know, having higher resolution than a line camera and for reading the lines sequentially rather than just reading a single line/row of pixels.  See Line Scan NPL.
In the same field of endeavor of additive manufacturing (see title, abs), Cheverton discloses a line scan camera (see [0040]-[0044]) which is interpreted as having a focus directed towards sequential layers of construction material on the construction plane.
	To add the line scan camera of Cheverton to the additive manufacturing method of Arthur would have been a suitable design for the detection of material properties/defects of the metal powders, which was desirable in Arthur.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera of Cheverton to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the detection of the process defects/layer information, which was desirable in Arthur.

Conclusion
	
Prior art newly made of record Todorov (US 2016/0349215) discloses:
a method of additively manufacturing a three-dimensional object (see additively manufactured component of title), the method comprising:
Preforming with a coating unit (see [0026]) a sensor mounted on a recoater blade of (i)) one or more coating elements (see recoater element of Fig. 2), a coating process comprising moving across a construction plane within a process chamber while applying sequential layers of a metal powdered (see metal of [0003]) construction material to the construction plane;
Generating with a radiation-generating unit (see laser of [0003]) an energy beam (see laser beam of [0003]) configured to consolidate (see sinter of [0003]) the sequential layers of the metal powdered construction material, the radiation generating the energy beam during the (see [0004] and [0026] which indicate that the manufacture is simultaneous the sensing) coating process for respective ones of the sequential layers of the metal powdered construction material;
Todorov discloses an eddy current sensor which was not an obvious equivalent to a line scan camera to one of ordinary skill in the art before the effective filing date.
Todorov discloses: an eddy current sensor of title, sensor of [0026] for the sensing/measurement/determination of layer information (see longitudinal and transverse discontinuities of [0026] – these satisfy the broadest reasonable interpretation of layer information), the detection unit being mounted to or structurally integrated to (interpreted as mounted to – see Fig. 2) the coating unit such that the detection unit moves with the coating unit relative to the construction plane, and the detection unit comprising an image acquisition unit (see sensor monitoring of [0026]) configured to detect layer information during the coating process, wherein the quality characteristic comprises smoothness (longitudinal and transfers continuities are a type of smoothness metric, as understood by one of ordinary skill in the art before the effective filing date).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743